DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-14 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 02/22/2021, 09/28/2021, 02/01/2022, and 02/18/2022 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Such claim limitation(s) is/are:
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a target object information acquisition unit,” as recited in claim 1.
“a route setting unit configured to acquire,” as recited in claim 1.
“an information output unit configured to set,” as recited in claim 1.
“a route information acquisition unit to output,” as recited in claim 1.
“a route setting unit configured to acquire,” as recited in claim 11.
“a movement control unit configured to move,” as recited in claim 11.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If the Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
“a target object information acquisition unit configured to acquire… a detection result of position information of a target object,” as recited in claim 1. The Examiner cannot find corresponding structure of “a target object information acquisition unit.” The specification (i.e., paragraphs [0067 and 0006] fails to disclose specific hardware or software code to clearly link the structure, material, or acts to the function to the claimed limitation. 
“a route setting unit configured to set … a path to a target position,” as recited in claim 1. The Examiner cannot find corresponding structure of “a route setting unit.” The specification (e.g., paragraphs [0111-0114] fails to disclose specific hardware or software code to clearly link the structure, material, or acts to the function to the claimed limitation. 
“an information output unit configured to output information on the path to the moving object,” as recited in claim 1. The Examiner cannot find corresponding structure of “an information output unit.” The specification (e.g., paragraphs [0065-0066] fails to disclose specific hardware or software code to clearly link the structure, material, or acts to the function to the claimed limitation. 
Therefore, claims 1-10 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As described above, the disclosure does not provide adequate structure to perform the following claimed functions:
“a target object information acquisition unit configured to acquire… a detection result of position information of a target object,” as recited in claim 1. The Examiner cannot find corresponding structure of “a target object information acquisition unit.” The specification (i.e., paragraphs [0067 and 0006] fails to disclose specific hardware or software code to clearly link the structure, material, or acts to the function to the claimed limitation. 
“a route setting unit configured to set … a path to a target position,” as recited in claim 1. The Examiner cannot find corresponding structure of “a route setting unit.” The specification (e.g., paragraphs [0111-0114] fails to disclose specific hardware or software code to clearly link the structure, material, or acts to the function to the claimed limitation. 
“an information output unit configured to output information on the path to the moving object,” as recited in claim 1. The Examiner cannot find corresponding structure of “an information output unit.” The specification (e.g., paragraphs [0065-0066] fails to disclose specific hardware or software code to clearly link the structure, material, or acts to the function to the claimed limitation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-10, 13, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claims 1, 11, 13, and 14:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “an arithmetic device”. The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 11 is directed to “a control device”. The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 13 is directed to “a calculation method”. The claim is directed to a process, which is a statutory category. (Step 1: yes)
Independent claim 14 is directed to “a non-transitory computer-readable storage medium”. The claim is directed to a machine, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental process (MPEP 2106.04). 
Independent claim 1 recites, in general, “a target object information acquisition unit configured to acquire … a detection result of position information of a target object,” “a route setting unit configured to set … a path to a target position,” and “an information output unit configured to output information on the path to the moving object.”
Independent claim 11 recites “a route information acquisition unit configured to acquire a path to a target position and “a movement control unit configured to move the moving object based on the path.”
Independent claim 13 recites, in general, “acquiring … the position information,” “generating … a path to a target position,” and “outputting information of the path to the moving object.”
Independent claim 14 recites, in general, “acquiring … the position information,” “generating … a path to a target position,” and “outputting information of the path to the moving object.”
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person acquiring data, looking at data collected, and determining information from the collected data. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom (e.g., path information), either mentally or using a pen and paper. Claims 1, 11, 13, and 14 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recites, in general, the additional elements of “an arithmetic device,” “a sensor,” and “a moving object.”
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is not integrated into a practical application.
Independent claim 11 recites, in general, the additional elements of “a movement control unit configured to move the moving object based on the path.”
The Examiner finds the limitation within the claim taken as a whole and individually integrates the abstract idea into a practical application. Claim 11 is integrated into a practical application.
The Examiner finds the limitations within claims 13 and 14 taken as a whole and individually do not integrate the abstract idea into a practical application. Claims 13 and 14 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 1, 13, and 14 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1, 13, and 14 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1, 13, and 14 are directed to the abstract idea of a mental process. Accordingly, claims 1, 13, and 14 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2-10:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-10 are directed to the arithmetic device of claim 1. The claims are directed to a machine, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-10 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-10 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-10 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-10 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-10 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-10 fail to claim anything significantly more than the judicial exception and fail to integrate said claims into a practical application.

Conclusion:
Dependent claims 2-10 are directed to the abstract idea of a mental process. Accordingly, claims 2-10 are not patent eligible. Overall, claims 1-10, 13, and 14 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson-Sprecher U.S. P.G. Publication 2017/0097232 (hereinafter, Anderson-Sprecher).
Regarding Claim 1, Anderson-Sprecher teaches an arithmetic device (computing engine is a type of an arithmetic device, Anderson-Sprecher, Paragraphs 0048 and 0073) configured to output information to a moving object that automatically moves (computing engine outputs information to a moving object (e.g., information such as avoiding a detected object), wherein the moving object moves autonomously, Anderson-Sprecher, Paragraphs 0073, 0022-0023, 0037, and 0014-0015), the arithmetic device comprising: 
-a target object information acquisition unit configured to acquire (overall system acquiring the target objection position, Anderson-Sprecher, Paragraphs 0035-0037), from a sensor provided in a place other than to the moving object (sensor produces information regarding the target position, wherein the sensor is not located on the moving object (e.g., fixed position such as on a building or on another device than the moving object), Anderson-Sprecher, Paragraphs 0035-0037 and 0076), a detection result of position information of a target object, the position information being information related to position and orientation of the target object (overall system determines the target position, the position includes the position and orientation of the target object, Anderson-Sprecher, Paragraphs 0035-0037 and 0076); 
-a route setting unit configured to set, based on the position information of the target object, a path to a target position at which predetermined position and orientation relative to the target object are reached (the overall system determining the desired target location and the best path to take for the moving object, Anderson-Sprecher, Paragraph 0073); and 
-an information output unit configured to output information on the path to the moving object (the computing engine outputs information regarding the path of the moving object (e.g., provides information such that the moving object avoids another object), Anderson-Sprecher, Paragraph 0073).
Regarding Claim 2, Anderson-Sprecher teaches the arithmetic device according to claim 1, wherein the sensor is configured to detect the position information of the target object by emitting a laser beam toward the target object and receiving reflected light of the laser beam (sensor may be a laser beam (i.e., 3D laser scan) wherein the sensor is another device than the moving object, Anderson-Sprecher, Paragraphs 0035-0036).
Regarding Claim 10, Anderson-Sprecher teaches a movement control system comprising: the arithmetic device according to claim 1 (computing engine is a type of an arithmetic device, Anderson-Sprecher, Paragraphs 0048 and 0073); and the moving object (moving object, Anderson-Sprecher, Figure 1). 
Regarding Claim 11, Anderson-Sprecher teaches a control device for a moving object that automatically moves (computing engine outputs information to a moving object (e.g., information such as avoiding a detected object), wherein the moving object moves autonomously, Anderson-Sprecher, Paragraphs 0073, 0022-0023, 0037, and 0014-0015), the control device comprising: 
-a route information acquisition unit configured to acquire a path to a target position at which predetermined position and orientation relative to the target object are reached (the overall system determining the desired target location and the best path to take for the moving object based on the predetermined position and orientation of the target position based on the target object, Anderson-Sprecher, Paragraph 0073, 0035-0037, and 0076), the path being generated based on position information of a target object, the position information being information related to position and orientation of the target object that are detected by a sensor provided in a place other than to the moving object (the computing engine outputs information regarding the path of the moving object (e.g., provides information such that the moving object avoids another object) based on sensor information, Anderson-Sprecher, Paragraphs 0073, 0035-0037, and 0076); and 
-a movement control unit configured to move the moving object based on the path (computing engine outputs information to a moving object (e.g., information such as avoiding a detected object), wherein the moving object moves autonomously, Anderson-Sprecher, Paragraphs 0073, 0022-0023, 0037, and 0014-0015).
Regarding Claim 12, Anderson-Sprecher teaches a moving object comprising the control device according to claim 11 (computing engine outputs information to a moving object (e.g., information such as avoiding a detected object), wherein the moving object moves autonomously, Anderson-Sprecher, Paragraphs 0073, 0022-0023, 0037, and 0014-0015).
Regarding Claim 13, Anderson-Sprecher teaches a calculation method of outputting information to a moving object that automatically moves (computing engine outputs information to a moving object (e.g., information such as avoiding a detected object), wherein the moving object moves autonomously, Anderson-Sprecher, Paragraphs 0073, 0022-0023, 0037, and 0014-0015), the calculation method comprising: acquiring, from a sensor provided in a place other than to the moving object (overall system acquiring the target objection position from a sensor, Anderson-Sprecher, Paragraphs 0035-0037), a detection result of position information of a target object, the position information being information related to position and orientation of the target object (overall system determines the target position, the position includes the position and orientation of the target object, Anderson-Sprecher, Paragraphs 0035-0037 and 0076); generating, based on the position information of the target object, a path to a target position at which predetermined position and orientation relative to the target object are reached (the overall system determining the desired target location and the best path to take for the moving object, Anderson-Sprecher, Paragraph 0073); and outputting information of the path to the moving object (the computing engine outputs information regarding the path of the moving object (e.g., provides information such that the moving object avoids another object), Anderson-Sprecher, Paragraph 0073).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson-Sprecher U.S. P.G. Publication 2017/0097232, in view of Kabos et al. U.S. P.G. Publication 2018/0346029 (hereinafter, Kabos).
Regarding Claim 3, Anderson-Sprecher teaches the arithmetic device according to claim 1. 
	Anderson-Sprecher does not teach the sensor includes at least one of an upper sensor and a side sensor, the upper sensor being provided vertically above the target object and configured to detect at least information related to the orientation of the target object, the side sensor being provided lateral to the target object and configured to detect at least information related to the position of the target object.
	Kabos teaches a system wherein the sensor unit includes an upper sensor (20) and a side sensor (10) (Kabos, Paragraph 0025 and Figures 1 and 2). The upper sensor is located vertically above the target object and configured to detect orientation of the target object (Kabos, Paragraphs 0025 and 0028 and Figures 1 and 2). The side sensor is provided lateral to the target object and is configured to detect or determine the position of the target object (Kabos, Paragraphs 0025 and 0028 and Figures 1 and 2). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Anderson-Sprecher to include that the sensor includes at least one of an upper sensor and a side sensor, the upper sensor being provided vertically above the target object and configured to detect at least information related to the orientation of the target object, the side sensor being provided lateral to the target object and configured to detect at least information related to the position of the target object, as taught by Kabos.
	It would have been obvious because determining the position and orientation of items allows for better maneuvering of objects, which is desired in industries such as warehouses, trucking, etc. (Kabos, Paragraphs 0003-0004).
Regarding Claim 4, Anderson-Sprecher, as modified, teaches the arithmetic device according to claim 3, wherein the sensor includes a plurality of upper sensors each being the upper sensor, and the upper sensors are configured to emit laser beams to scan respective different positions on a surface of the target object on an upper side in a vertical direction with the laser beams in one direction and receive reflected light of the laser beams from the surface of the target object on the upper side in the vertical direction, and the target object information acquisition unit is configured to calculate the orientation of the target object based on the reflected light received by each of the upper sensors (sensor may be a laser beam (i.e., 3D laser scan) wherein the sensor is an upper sensor scanning in a vertical direction for determining the orientation of the target object, Anderson-Sprecher, Paragraphs 0035-0037).
Regarding Claim 5, Anderson-Sprecher, as modified, teaches the arithmetic device according to claim 3.
	Anderson-Sprecher does not teach the device to include the sensor includes the side sensor, and the side sensor is configured to emit a laser beam to scan a side surface of the target object with the laser beam in one direction and receive reflected light of the laser beam from the side surface of the target object, and the target object information acquisition unit is configured to calculate the orientation of the target object based on the reflected light received by the side sensor.
	Kabos teaches a system wherein the sensor unit includes an upper sensor (20) and a side sensor (10) (Kabos, Paragraph 0025 and Figures 1 and 2). The side sensor is provided lateral to the target object and is configured to detect or determine the position and orientation of the target object based on scan (i.e., reflected light received by the side sensor) (Kabos, Paragraphs 0025 and 0028 and Figures 1 and 2). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Anderson-Sprecher to include that the side sensor is configured to emit a laser beam to scan a side surface of the target object with the laser beam in one direction and receive reflected light of the laser beam from the side surface of the target object, and the target object information acquisition unit is configured to calculate the orientation of the target object based on the reflected light received by the side sensor, as taught by Kabos.
It would have been obvious because determining the position and orientation of items allows for better maneuvering of objects, which is desired in industries such as warehouses, trucking, etc. (Kabos, Paragraphs 0003-0004).
Regarding Claim 6, Anderson-Sprecher, as modified, teaches the arithmetic device according to claim 3, wherein the target object is mounted on a vehicle (target object may be mounted on the vehicle (e.g., a package mounted on the vehicle), Anderson-Sprecher, Paragraphs 0038 and 0001), the sensor includes a plurality of upper sensors each being the upper sensor (a plurality of sensors, wherein the sensors can be upper sensors, Anderson-Sprecher, Paragraph 0035), and the upper sensors emit laser beams to scan respective different positions on a surface of the vehicle on an upper side in a vertical direction with the laser beams in one direction and receive reflected light of the laser beams from the surface of the vehicle on the upper side in the vertical direction (sensors may be a laser beam (i.e., 3D laser scan) wherein the sensor is an upper sensor scanning in a vertical direction, Anderson-Sprecher, Paragraphs 0035-0037), and the target object information acquisition unit is configured to acquire, as the position information of the target object, the orientation of the vehicle calculated based on the reflected light received by the respective upper sensors (sensors may be a laser beam (i.e., 3D laser scan) wherein the sensor is an upper sensor scanning in a vertical direction for determining the position and orientation of the target object, Anderson-Sprecher, Paragraphs 0035-0037).
Regarding Claim 7, Anderson-Sprecher, as modified, teaches the arithmetic device according to claim 3, wherein the target object is mounted on a vehicle (target object may be mounted on the vehicle (e.g., package mounted on the vehicle), Anderson-Sprecher, Paragraphs 0038 and 0001), …
	Anderson-Sprecher does not teach the device to include that the sensor includes the side sensor, and the side sensor is configured to emit a laser beam to scan a side surface of the vehicle with the laser beam in one direction and receive reflected light of the laser beam from the side surface of the vehicle, and the target object information acquisition unit is configured to acquire, as the position information of the target object, the orientation of the vehicle calculated based on the reflected light received by the side sensor.
Kabos teaches a system wherein the sensor unit includes an upper sensor (20) and a side sensor (10) (Kabos, Paragraph 0025 and Figures 1 and 2). The side sensor is provided lateral to the target object and is configured to detect or determine the position and orientation of the target object based on scan (i.e., reflected light received by the side sensor) (Kabos, Paragraphs 0025 and 0028 and Figures 1 and 2). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Anderson-Sprecher to that the sensor includes the side sensor, and the side sensor is configured to emit a laser beam to scan a side surface of the vehicle with the laser beam in one direction and receive reflected light of the laser beam from the side surface of the vehicle, and the target object information acquisition unit is configured to acquire, as the position information of the target object, the orientation of the vehicle calculated based on the reflected light received by the side sensor, as taught by Kabos.
It would have been obvious because determining the position and orientation of items allows for better maneuvering of objects, which is desired in industries such as warehouses, trucking, etc. (Kabos, Paragraphs 0003-0004).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson-Sprecher U.S. P.G. Publication 2017/0097232, in view of Kabos et al. U.S. P.G. Publication 2018/0346029 (hereinafter, Kabos), in further view Svensson et al. U.S. P.G. Publication 2016/0090284 (hereinafter, Svensson).
Regarding Claim 8, Anderson-Sprecher teaches the arithmetic device according to claim 1, wherein the target object is mounted on a vehicle (target object may be mounted on the vehicle (e.g., package mounted on the vehicle), Anderson-Sprecher, Paragraphs 0038 and 0001) …
	Anderson-Sprecher does not teach the arithmetic device further includes a cargo bed height information acquisition unit configured to acquire a detection result of information on a height of a cargo bed on which the target object is mounted in the vehicle, and the information output unit is configured to output the information on the height of the cargo bed to the moving object.
	Svensson teaches a system that includes a bed height information acquisition unit configured to acquire a detection result of information on a height of a cargo bed (system includes the ability to measure the height to determine if a load or package will fit on the vehicle, Svensson, Paragraph 0057 and Figure 5) on which the target object is mounted in the vehicle (on the vehicle, Svensson, Paragraph 0057 and Figure 5), and the information output unit is configured to output the information on the height of the cargo bed to the moving object (outputting the height information to the moving object (e.g., the forklift), Svensson, Paragraph 0057 and Figure 5). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Anderson-Sprecher to include the arithmetic device further includes a cargo bed height information acquisition unit configured to acquire a detection result of information on a height of a cargo bed on which the target object is mounted in the vehicle, and the information output unit is configured to output the information on the height of the cargo bed to the moving object, as taught by Svensson.
	It would have been obvious because determining the height of the item to be added to the moving object (e.g., cargo added to a forklift) allows for proper handling of the item (Svensson, Paragraph 0004). 
Regarding Claim 9, Anderson-Sprecher teaches the arithmetic device according to claim 1.
	Anderson-Sprecher does not teach the device to include that the target object is a pallet on which a package is mounted, and the arithmetic device further includes an overhang determination unit configured to determine whether the package overhangs from the pallet based on a result of detection from the sensor.
	Svensson teaches a system wherein the target object is a pallet on which a package is mounted (Svensson, Figure 1), and the arithmetic device further includes an overhang determination unit configured to determine whether the package overhangs from the pallet based on a result of detection from the sensor (vehicle system includes sensors that can determine the dimensions of the package and further determine if the package will extend past the length of the target object (i.e., overhang), Svensson, Paragraph 0053).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Anderson-Sprecher to include that the target object is a pallet on which a package is mounted, and the arithmetic device further includes an overhang determination unit configured to determine whether the package overhangs from the pallet based on a result of detection from the sensor, as taught by Svensson.
	It would have been obvious because determining the height of the item to be added to the moving object (e.g., cargo added to a forklift) allows for proper handling of the item (Svensson, Paragraph 0004).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667